Citation Nr: 1512583	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for migraine headaches, currently rated as noncompensable (zero percent) prior to February 20, 2011, 10 percent disabling from February 20, 2011 to March 11, 2013, and 30 percent disabling thereafter.

2.  Entitlement to restoration of a 40 percent rating for lumbosacral strain with chronic low back pain and functional loss.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

4.  Entitlement to an increased rating for lumbosacral strain with chronic low back pain and functional loss.

5.  Entitlement to service connection for a digestive disability manifested by chest and stomach pain. 

6.  Entitlement to service connection for a digestive disability manifested by difficulty swallowing and nausea.
7.  Entitlement to service connection for a right hand disability.

8.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2007, March 2009, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file. 

The issue of entitlement to service connection for type II diabetes mellitus has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's service connection claims, along with the issue of entitlement to an increased rating for lumbosacral sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The service-connected migraine headaches are shown to be manifested by pain, sensitivity to light and noise, nausea, vomiting, difficulty sleeping, numbness of the right temple, and result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's service-connected lumbosacral strain with chronic low back pain and functional loss was rated 40 percent disabling for less than five years when the RO reduced the rating to 20 percent.

3.  At the time of the June 2009 rating decision which reduced the disability rating assigned to the Veteran's lumbosacral strain, the evidence did not show a material improvement in the service-connected disability.

4.  The Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment consistent with his educational and occupational background.





CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 50 percent rating for the service-connected migraine headaches have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  A 40 percent evaluation for lumbosacral strain with chronic low back pain and functional loss is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.321, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

As discussed below, the Board is grating the Veteran's claim for TDIU and restoring the 40 percent rating assigned to his lumbosacral sprain.  In light of this complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist the appellant is necessary with respect to these issues.

Regarding the Veteran's migraine headache claim and VA's duty to notify, the AOJ sent a letter to the Veteran in April 2004 which provided him with the notice required to establish service connection for migraine headaches.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven.  Accordingly, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The January 2010 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned. 

The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, VA examination reports, and the August 2014 hearing transcript. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in February 2007 and February 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the August 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Migraine Headaches

	A. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100. This diagnostic code is deemed by the Board to be the most appropriate code because it pertains specifically to the diagnosed disability in the Veteran's case (migraines).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  

Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  

A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

      B. Analysis

During the August 2014 hearing, the Veteran testified that he experiences daily headaches where the "world just stops."  See Hearing Transcript (Tr.) at 4.  He reported that his headaches force him to find a dark room and lie down.  Id at 7.  The Veteran also stated that his migraines can last for hours and leave him completely incapacitated.  Id at 9, 15.  It was noted that his disability has resulted in the same symptoms for the past 10 years.  Id at 7.

The Veteran's testimony is consistent with the evidence contained in the claims file.  For example, a VA treatment record from September 2004 notes that the Veteran's headaches result in nausea, light and sound sensitivity, and numbness on the right side of his temple.  A VA examination from February 2007 documents that the Veteran's migraine headaches result in nausea, vomiting, photophobia and sensitivity to loud noises.  An April 2013 treatment record documents that the Veteran had been doubling his headache medication in order to obtain relief and that he hasn't been able to sleep because of the pain. 

With respect to frequency, the Veteran has stated that he experiences daily headaches that last for 2-3 hours.  See the February 2007 VA examination.  An April 2013 treatment record from the 42nd Medical Group notes that these headaches will come in cycles and last for "a month or two at a time."  

Based on the above, the Board finds that the Veteran migraine headache disability results in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the criteria for a 50 percent disability rating have been met throughout the appeal period. 

	C. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board notes that difficulty sleeping has not been contemplated by the schedular criteria.  The first Thun element has therefore been met. 

With respect to the second Thun element, the Board notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  

Specifically, in this case, there is no indication that the Veteran has required frequent hospitalizations for migraine headaches. 

With respect to employment, the evidence of record indicates that the Veteran is currently working between 10 and 20 hours a week.  See the Hearing Tr. at 13.  While he testified that his headaches will interfere with his work schedule, there is no evidence that his disability would have a marked interference with employment outside that contemplated by the ratings criteria.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As discussed, the ratings criteria for migraine headaches specifically contemplate economic inadaptability which has been demonstrated in this case.  A marked interference with employment has not been demonstrated.  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. Restoration

	A.  Law and Regulations

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2014).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  However, the Court has specified a different burden of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO was justified in reducing the veteran's 60 percent rating, rather than whether the veteran was entitled to "reinstatement" of the 30 percent rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

      B. Analysis

In this case, the record does not indicate that the RO reduced the Veteran's disability rating based on an actual change in his service-connected lumbar spine disability.  

In addition, the record does not indicate that the Veteran was afforded an examination to determine if any perceived change reflected an improvement in his ability to function under the ordinary conditions of life and work.  The medical evidence also does not demonstrate that an improvement in the severity of the Veteran's lumbar spine disability occurred.

When the RO proposed to reduce the Veteran's lumbar spine disability rating in March 2009, it noted that the Veteran underwent a VA examination in August 2008 which revealed that his forward flexion was limited to 70 degrees.  

Upon review, the August 2008 VA examiner did not address whether the Veteran's symptomatology represented an improvement in his lumbosacral spine disability and whether that improvement reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, supra.  In fact, the examiner did not review the Veteran's claims file or comment on his prior lumbosacral symptomatology at all. 

As noted above, when any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions.  See 38 C.F.R. § 4.13 (2014).  

Upon review, the RO undertook no efforts to have a competent medical professional review the entire history of the Veteran's disability and ensure that any perceived change reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

In fact, the evidence of record does not indicate that the Veteran's lumbar spine disability has improved.  A February 2007 VA examination revealed that the Veteran's forward flexion was limited to 58 degrees and repetitive motion testing revealed mild to moderate fatigue, weakness, and a lack of endurance.  The most recent December 2013 VA examiner revealed that the Veteran's forward flexion of the thoracolumbar spine was limited to 50 degrees.  This is more restrictive than the 60 degree impairment referenced in the June 2006 rating decision that assigned the 40 percent rating currently at issue. 

In light of the lack of any medical evidence demonstrating an improvement in his lumbar spine disability, the benefit of the doubt must be given to the Veteran.  The preponderance of the evidence does not support the reduction in the Veteran's disability rating from 40 percent to 20 percent.  Therefore, restoration of the previously assigned 40 percent rating for the Veteran's lumbar spine disability is warranted.

IV. Entitlement to TDIU

      A.  Law and Regulations

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2014).  

Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a);  see also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

	B. Analysis

As discussed, the Board has assigned an initial rating of 50 percent for the service-connected migraine headaches and restored the 40 percent rating assigned to the Veteran's thoracolumbar spine.  The Veteran has also been awarded service connection for prostatitis, rated at 20 percent disabling; patellofemoral syndrome of the right and left knees, each knee rated as 10 percent disabling; hiatal hernia with gastroesophageal reflux disease, rated 10 percent disabling; radiculopathy of the right lower extremity, rated 10 percent disabling; radiculopathy of the left lower extremity, rated 10 percent disabling; erectile dysfunction, rated as noncompensable (zero percent); and epididymitis, rated as noncompensable. 

As the Veteran has at least one service-connected disability rated at 40 percent and sufficient additional disability to bring the combined rating to 70 percent or more, the schedular criteria for TDIU have been met. 

The record reflects that the Veteran graduated high school and completed some college courses, however, it is unclear whether he graduated from college.  See, e.g., a November 1989, Notice of Change in Student Status, VA Form 22-1999b. 

During the hearing, the Veteran testified that he unloaded trucks for the United States Postal Service after his separation from service.  See the Hearing Tr. at 20-21.  However, as a result of his service-connected spine disability, he was unable to perform his job duties and ultimately quit.  Id. 

The record reflects that the Veteran subsequently worked as a mail clerk for a nonprofit company that hires disabled individuals.  See an August 2006 Financial Status Report.  

During the August 2014 hearing, the Veteran indicated that he was still working for the same nonprofit company, but was now responsible for answering telephones on a limited basis.  Hearing Tr. at 12.  Specifically, the Veteran testified that he is only able to work between 10 and 20 hours per week due to his migraine headaches. 

While cognizant that the Veteran is currently employed, the record clearly reflects that he is working in a protected environment.  Specifically, the Veteran is employed in a company that hires disabled individuals and affords him great flexibility in his schedule.  See Hearing Tr. 14.  The company also compensates him for unscheduled leave and will drive him to and from medical appointments.  Id.  Based on the flexibility the Veteran experiences in his employment, his limited schedule, as well as his employers dedication to helping disabled individuals, the Board finds that the Veteran is engaged in marginal employment.

As discussed, the Board has found that the Veteran's migraine headache disability results in severe economic inadaptability based on his daily headaches that are completely prostrating and prolonged.

Upon examination in December 2013, a VA examiner noted that the Veteran's service-connected spine disability results in difficulty dressing and driving.  It was also noted that he can no longer do yard or house work and experiences flare-ups that result in additional functional impairment.  

While cognizant that the December 2013 VA examiner indicated that the Veteran's service-connected spine disability does not impact his ability to work, based on this record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected migraine headaches.   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the assignment of a TDIU rating is warranted.


ORDER

An increased, initial rating of 50 percent, is granted for the service-connected migraine headaches, effective from January 26, 2004, subject to controlling regulations applicable to the payment of monetary benefits.  

Restoration of a 40 percent disability rating for lumbosacral strain with chronic low back pain and functional loss is granted. 

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of VA monetary benefits.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the hearing, the Veteran testified that he applied for disability benefits from the Social Security Administration.  See the hearing transcript, page 22.  Upon review, however, the Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them.

VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claims, including, particularly, his claim for an increased rating for his lumbosacral strain, cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records.  38 C.F.R. § 3.159(c)(2) (2014).

During the August 2014 hearing, the Veteran reported that he injured his right shoulder at the same time he injured his lumbosacral spine during service.  See Hearing Tr. at 41.  He contends that he has continued to experience right shoulder pain since his initial injury.  Id.  In the alterative, the Veteran has argued that his right shoulder disability is secondary to his service-connected lumbosacral strain.  Id. at 39.

Currently, the Veteran has been diagnosed with right shoulder impingement syndrome.  See an April 2005 VA examination.  Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of his claimed right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran should also be provided notice of what the evidence must show to establish service connection on a secondary basis. 

The Veteran testified that he experiences numbness and a loss of grip strength in his right hand.  His service treatment records document that he was seen for complaints of hand tremors and a right thumb injury.  A VA examination is therefore required.  See McLendon, supra.

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish service connection for a right shoulder disability as secondary to the service-connected lumbosacral strain.

4.  After completing the action requested in items 1 - 3, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed right hand disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any right hand disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the action requested in items 1 - 3, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's right shoulder disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified right shoulder disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified right shoulder disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected lumbosacral strain. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


